Title: From Thomas Jefferson to John Trumbull, 28 July 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Paris July 28. 1788.
          
          The inclosed letter to Mr. Bannister being of importance to me, as covering notice of a protested bill of exchange, I must ask the favor of you to send it by some vessel going into James river, or by the packet under cover to the Delegates of Virginia in Congress if the packet be not sailed. The packets of this country being discontinued I shall be obliged to trouble you sometimes with my American letters, till a proposition for their reestablishment, now under consideration, shall be decided on. I refer you to Mr. Cutting for the details communicated to him in the inclosed letter, of two actions between the Russians under the command of Admiral Paul Jones, and the Turks commanded by the Captain Pacha, which took place on the 18th. and 26th. of June, in the first of which was inconsiderable, but the last a compleat and signal victory by the Russians over the Turks, in which the last had 6. ships burnt, 2 taken, and between 3 and 4000 prisoners, the Captain Pacha escaping in a small vessel. I am my dear Sir Your’s affectionately,
          
            
              Th: Jefferson
            
          
        